Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed December 1, 2021, with respect to the rejection(s) of claim(s) 1-6, 9-12, 14, and 16-21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Bester regarding the amended limitations of wherein a body defines a first guide hole and a channel, and wherein the channel extends from an edge of the body into an interior portion of the body such that the channel intersects the first guide hole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 9, 12, 14, 16, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0125160 to Bagga et al. in view of U.S. Patent No. 6,210,415 to Bester in further view of U.S. Patent Pub. No. 2013/0030442 to Pilgeram et al.
As to Claims 1, 9, and 21, Bagga discloses system including a targeting guide (60, Fig. 1, [0054-0055]. The guide comprises a body (62) defining a first guide hole (64) sized and configured to receive a guide sleeve (46) therethrough [0058, 0061], wherein the first guide hole extends through the body on a first axis (Figs. 3A-3D), an alignment arm (68) extending between a first end and a second end (Figs. 1A-1B, [0055]), wherein the first end is coupled to the body (Figs. 1A-1B, [0055]), and a tip (70) extending from the second end of the alignment arm (Figs. 1A-1B, [0055]). The system includes a first guide sleeve (46) sized and configured for insertion through the first guide hole (Fig. 3B), wherein the first guide sleeve defines a channel extending therethrough [0058]. The body comprises at least one alignment hole (86) having a second axis corresponding to an alignment of a guide element inserted through a guide sleeve when the guide sleeve is inserted through the first guide hole (Fig. 4A and [0064]). An alignment device selected from the group consisting of a cannulated screw, a k-wire, and a guide pin (200), wherein the alignment device is configured for insertion through the alignment hole [0071].
As to Claim 2, Bagga discloses a targeting guide wherein the body (62) defines a second guide hole (64) extending through the body along a second axis (seen in Figs. 3A-3D).
As to Claim 3, Bagga discloses a targeting guide wherein the first axis and the second axis are substantially parallel (seen in Figs. 3A-3D).
As to Claim 5, Bagga discloses a targeting guide wherein the body comprises at least one alignment hole (86) having a second axis corresponding to an alignment of a guide element inserted 
As to Claims 6 and 14, Bagga discloses a targeting guide wherein the alignment arm extends from the first end to the second end substantially along a horizontal axis (Figs. 1A-1B).
As to Claims 12, Bagga discloses a targeting guide wherein the body comprises at least one alignment hole (86) having a second axis corresponding to an alignment of a guide element inserted through a guide sleeve when the guide sleeve is inserted through the first guide hole (Fig. 4A and [0064]).
As to Claim 16, Bagga discloses a method [0070]. The method comprises positioning a targeting guide (60, Fig. 1) adjacent to a first bone [0054-0055], wherein the targeting guide includes a body (62), an alignment arm (68) extending between a first end coupled to the body and a second end (Figs. 1A-1B, [0055]), and a tip (70) extending from the second end of the alignment arm and having a free end (Figs. 1A-1B, [0055]), inserting a first guide sleeve (46) through a first guide hole (64) formed in the body, wherein the first guide sleeve defines a first channel extending therethrough [0061].
As to Claim 20, Bagga discloses a method comprising aligning a first alignment feature (86) and a second alignment feature (86) of the targeting guide on a predetermined axis prior to insertion of the first sleeve into the first guide hole [0064].
As to Claims 1-6, 9, 12, 14, 16, 18, 20, and 21, Bagga discloses the claimed invention except for wherein the body defines a channel, and wherein the channel extends from an edge of the body into an interior portion of the body such that the channel intersects the first guide hole, wherein the tip is aligned with the first axis of the first guide hole, wherein the tip comprises a first portion extending from the second end of the alignment arm at a first angle and a second portion extending from the first portion at a second angle, and wherein the second portion is aligned with the first axis of the at least one hole, inserting a first guide element through the channel of the first guide sleeve and into the first 
Bester discloses a targeting device (10, Figs. 1-2) wherein a body (12) defines a first guide hole (27) and a channel (90, Fig. 4), and wherein the channel (90) extends from an edge of the body into an interior portion of the body such that the channel intersects the first guide hole (seen in Fig. 4, Col. 6, Lines 36-43) in order to facilitate removal of the device following the procedure (Col. 6, Lines 36-43). 
Pilgeram discloses a targeting guide (100, Figs. 1-2) wherein a tip (164) is aligned with the first axis (154) of the first guide hole (within 130, [0031]), wherein the tip (164) comprises a first portion extending from the second end of the alignment arm at a first angle (between 166 and 168, Fig. 2) and a second portion extending from the first portion at a second angle (between 168 and 164, Fig. 2), and wherein the second portion is aligned with the first axis (154) of the at least one hole (Fig. 2 and [0033, 0043-0044]). The method includes inserting a first guide element (140, Fig. 1) through the channel of the first guide sleeve (130) and into the first bone [0037, 0043], wherein a portion of the tip of the targeting guide corresponds to an exit position of the first guide element from the first bone [0037]. The free end of the tip of the targeting guide corresponds the exit position of the first guide element from a first bone fragment [0037] in order to allow for a guide pin to be inserted securely and accurately to the target bone [0043-0044].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the targeting guide device of Bagga with the channel modifications of Bester in order to facilitate removal of the device following the procedure and with the tip modification of Pilgeram in order to allow for a guide pin to be inserted securely and accurately to the target bone.

Claims 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0125160 to Bagga et al. in view of U.S. Patent No. 6,210,415 to Bester in further view of U.S. Patent Pub. No. 2013/0030442 to Pilgeram et al. and in further view of U.S. Patent Pub. No. 2009/0069816 to Sasing et al.
As to Claims 10, 11, and 19, Bagga, Bester, and Pilgeram disclose the claimed invention except for a second guide sleeve sized and configured for insertion through a second guide hole defined by the body of the targeting guide, the second guide sleeve defining a channel extending therethrough, and wherein the channel of the first guide sleeve and the channel of the second guide sleeve are substantially parallel when the first and second guide sleeves are inserted into respective first and second guide holes.  
Sasing discloses a targeting guide (Fig. 2) and method [0030] including a second guide sleeve (10, 10’) sized and configured for insertion through a second guide hole (24, 24’) defined by the body of the targeting guide, the second guide sleeve defining a channel extending therethrough (Fig. 3, [0024]), and wherein the channel of the first guide sleeve and the channel of the second guide sleeve are substantially parallel when the first and second guide sleeves are inserted into respective first and second guide holes (Fig. 3, [0024-0025]) and inserting a second guide element through the channel of the second guide sleeve and into the first bone (Fig. 3, [0024-0025])  in order to allow for insertion of multiple pins to the target site [0024-0025].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the targeting guide device of Bagga, Bester, and Pilgeram with the guide sleeve modification of Sasing in order to allow for insertion of multiple pins to the target site.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0125160 to Bagga et al. in view of U.S. Patent No. 6,210,415 to Bester in further view of U.S. Pilgeram et al. and in further view of U.S. Patent Pub. No. 2017/0000537 to Fallin et al.
As to Claim 17, Bagga, Bester, and Pilgeram disclose the claimed invention except for inserting a first screw into the first bone, wherein the first screw is inserted over the first guide element.  
Fallin discloses a method [0060] including inserting a first screw into the first bone, wherein the first screw is inserted over the first guide element (Fig. 12, [0060]) in order to provide means for delivering a cannulated screw to the target bone [0060]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the targeting guide device of Bagga, Bester, and Pilgeram with the screw modification of Fallin in order to provide means for delivering a cannulated screw to the target bone.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775